Citation Nr: 1600547	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-18 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the appellant is entitled to recognition as a surviving spouse of the Veteran. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1974. He died in January 2010. The appellant was married to the Veteran at the date of death, but whether she is a surviving spouse for VA benefits purposes is at issue here. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. In that decision, the RO continued the prior denial service connection for the cause of the Veteran's death. 

The appellant and her son testified before the undersigned at an October 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds a remand is warranted because although the Veteran and appellant were married at the time of his death, the record shows they were separated and continuous cohabitation is required in order for the appellant to qualify as a surviving spouse for VA benefits purposes. See 38 C.F.R. § 3.53 (2015). 

Medical records from 1999 show the Veteran listed his sister and mother as next of kin (see February 1999 Parkland record) but also reported living with the appellant (March 1999 Parkland record). The Veteran suffered a right thalamic stroke in February 1999 (see April 2001 Dr. M.J. record). In June 2002, VA granted nonservice-connected pension and on an August 2002 financial status report the Veteran asserted he was separated from his spouse. A March 2003 VA letter acknowledged the Veteran stated he had been estranged from his wife since December 1999. The last the Veteran reported on the issue was an eligibility verification report (EVR) received by VA in January or June 2003 stating he was married and estranged from his spouse. 

Medical records from this point on also support that the Veteran remained married but separated from his wife. Further, in July 2007, a VA record also showed he had a diagnosis of anoxic brain injury after a cardiac arrest in June 2007.  He followed with his eye, but was not able to follow commands. He had been in a vegetative state ever since and was assisted by his sons. November and December 2008 MHS records also showed a family history was unobtainable because the Veteran did not follow commands and was aphasic. He was noted to be a chronic nursing home patient "for some time." He was noncommunicative and it was unclear if he could understand medical personnel or not (see also January 2009 MHS heart consultation). 

Due to the Veteran's condition, in September 2007, the RO granted aid and attendance benefits and proposed incompetency. In a February 2008 request for the appointment of a fiduciary/custodian/guardian, no spouse was listed. The Veteran's son was appointed. In June 2009, the Veteran's son filed an EVR, stating the Veteran was married but that the parties were separated for the medical reasons (the Veteran was living in a private hospital). VA replied later that month that the Veteran's benefits were suspended, noting the appellant's income would be counted and asking whether there had been reconciliation. The son then sent in an explanatory statement later that month that his parents had "been separated for several years." The Veteran's wife had a different mailing address. The new EVR stated that the Veteran was estranged from his spouse. 

A MHS discharge record dated in January 2010 showed that the Veteran had been admitted to the hospital for over 400 days (November 2008 to January 2010). The Veteran's son refused transfer to VA or nursing home; a nursing home was recommended by the doctor, but the son wanted to take his father home. The Veteran was discharge and died the next day. The death certificate listed the Veteran as married with the appellant as his surviving spouse. 

The appellant's June 2010 claim form stated the marriage ended with the Veteran's death. When asked if she lived with the Veteran until his death, she stated no and indicated that the Veteran had been in healthcare facilities from May 2007 to January 2010. She did not explain the estrangement prior to this time period. 

In order for the appellant to be recognized as a surviving spouse the evidence must support that the claimant was the veteran's spouse at the time of death and that the claimant lived continuously with the veteran from the date of marriage to the date of the Veteran's death. 38 U.S.C.A. §§ 101(3), 5124(c) (West 2014); 38 C.F.R. §§ 3.205(a), 3.206 (2015). If the couple did not continuously cohabitate or was estranged or separated at death, VA must determine whether the separation was due to the misconduct of, or procured by the veteran without the fault of the spouse. See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.53, 3.205(a)(6) (2015); Gregory v. Brown, 5 Vet. App. 108, 112 (1993); Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007). In particular, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation. Gregory, 5 Vet. App. at 112. 

While the continuity of cohabitation is not to have been considered as broken when the parties lived apart for the purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran (see § 3.53(b)), and the Veteran was in health care facilities prior to death, there is still no explanation in the file for regarding the separation or estrangement of the Veteran and the appellant starting in 1999. 

At this time, the threshold issue of claimant status needs resolution before the DIC benefits (to include existence of any pending accrued benefit claims) claim may be adjudicated. The claim is remanded to request the requisite information from the appellant. See VBA Manual M21-1, III.iii.5.E.6.a-g. 

Accordingly, the case is REMANDED for the following action: 

1. Send the appellant a letter offering her the opportunity to submit a statement of explanation regarding the circumstances surrounding the separation and/or estrangement from the Veteran in 1999. Request the appellant submit a statement and statements from two persons showing: 

* the date, place, and a full explanation of each separation,
* whether or not there was a written agreement or court order of separation (if so, a copy should be submitted), and
* whether the claimant or the Veteran ever applied for divorce or annulment (if so, a copy of the decree should be submitted).

2. Ask relatives of the Veteran to furnish statements concerning their understanding of the circumstances surrounding the separation if their names and current addresses are of record. 

3. Readjudicate the claims. If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

